NUMBER 13-15-00218-CV

                           COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

CITY OF PORT ISABEL, TEXAS,
MARIA DE JESUS GARZA,
GUILLERMO TORRES AND
JOE E. VEGA,                                                             Appellants,

                                          v.

JUAN JOSE “JJ” ZAMORA, SR.
AND MARTIN C. CANTU,                                                      Appellees.


                  On appeal from the 444th District Court
                       of Cameron County, Texas.


                                     ORDER
              Before Justices Garza, Benavides and Perkes
                            Order Per Curiam
      Appellants, the City of Port Isabel, Texas, Maria de Jesus Garza, Guillermo Torres

and Joe E. Vega, have perfected an appeal of an order rendered in trial court cause
number 2015-DCL-2342-H, denying appellants’ plea to the jurisdiction. Appellants have

filed a “Motion for Emergency Relief and Temporary Injunction” and a supplemental

motion asking this Court to render an order, pursuant to Texas Rule of Appellate

Procedure 29.3, enjoining appellees Juan Jose “JJ” Zamora, Sr. and Martin C. Cantu

from, inter alia, conducting a meeting of the Port Isabel City Commission scheduled for

May 19, 2015 at 1:30 p.m.

      Having fully reviewed appellants’ motion and supplemental motion and the record

documents provided therewith, this Court is of the opinion that appellants are not entitled

to the relief sought. Accordingly, the motions are hereby DENIED.


                                                PER CURIAM


Delivered and filed the
19th day of May, 2015.




                                            2